Motion GRANTED and Order filed September 17, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00664-CR
                                   ____________

                 IN RE TERESA L. RIBELIN COOK, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               178th District Court
                              Harris County, Texas
                         Trial Court Cause No. 17-22196

                                     ORDER

      On August 29, 2019, relator Teresa L. Ribelin Cook, filed a petition for writ
of mandamus in this court. Relator asks this court to order the Honorable Kelli
Johnson, Judge of the 178th District Court, in Harris County, Texas, to set aside her
order dated August 23, 2019, entered in trial court number 17-22196, styled In re
Investigation No. 17-22196.
      Relator also filed a motion for temporary stay of proceedings below. See Tex.
R. App. P. 52.8(b), 52.10. Relator asks this court to stay the August 23, 2019 order
pending a decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the August 23, 2019 order entered in trial court cause number
17-22196, In re Investigation No. 17-22196, STAYED until a final decision by this
court on relator’s petition for writ of mandamus, or until further order of this court.

                                   PER CURIAM


Panel Consists of Justices Jewell, Bourilot, and Zimmerer.




                                           2